Order, Supreme Court, New York County (Richard E Braun, J.), entered on or about June 14, 2006, which granted defendant Ezequiel Nasser’s motion to dismiss the action on the grounds of forum non conveniens, affirmed, without costs.
Plaintiff and Ezequiel Nasser, Brazilian citizens who entered into a prenuptial agreement adopting Belgian law, were involved in separation proceedings in Brazil. During the pendency of that Brazilian action, Joelle commenced the instant action, seeking, inter alia, enforcement of orders of the Brazilian court with respect to marital assets held or controlled in New York.
Plaintiffs residency here, which is of a temporary nature, “is but one factor to be considered in determining whether an action should be dismissed pursuant to CPLR 327” (Westwood Assoc. v Deluxe Gen., 53 NY2d 618, 619 [1981]). In dismissing, the court properly considered the burden on the New York courts, the potential hardship to defendant Ezequiel, the availability of an alternative forum and the fact that the causes of action, for the most part, arose in Brazil (see Islamic Republic *307of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]). Moreover, litigating the matter here would involve the applicability of foreign law (see Shin-Etsu Chem. Co., Ltd. v ICICI Bank Ltd., 9 AD3d 171, 178 [2004]).
We have considered appellant’s remaining arguments and find them unavailing. Concur—Tom, J.P, Nardelli and Williams, JJ.